Citation Nr: 9921724	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher schedular rating than the 20 
percent assigned with service connection for a right shoulder 
disorder, post operative status.

2. Entitlement to an effective date earlier than May 2, 1996, 
for a grant of service connection for a right shoulder 
disorder, post operative status.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1975.

The appeal arises from the December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, granting service connection for 
recurrent anterior dislocation, right shoulder, effective 
from May 2, 1996, with a 20 percent disability rating 
assigned.  In his appeal of that decision, the veteran 
disagreed with both the effective date of service connection 
and the disability rating assigned.  

The Board has recharacterized the disability as a right 
shoulder disorder, post operative status, as more 
representative of the veteran's disability.  

By a July 1999 decision of the Deputy Vice Chairman, the 
veteran's case was advanced on the Board's docket.  


FINDINGS OF FACT

1.  For the entire period of service connection beginning 
from the May 2, 1996 effective date of service connection, 
the veteran's right shoulder disorder, post operative status, 
has been and continues to be equivalent in impairment of the 
right shoulder to malunion of the humerus with marked 
deformity.

2.  It is undisputed that the veteran submitted and the RO 
received an original claim for service connection for a right 
shoulder condition on May 2, 1996, more than one year 
subsequent to his June 2, 1975 date of separation from 
service. 


CONCLUSIONS OF LAW

1.  For the entire period of service connection beginning 
from the effective date of service connection, a 30 percent 
rating, but no more, has been and continues to be warranted 
for a right shoulder disorder, post operative status.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.6, 4.7, 4.10, 4.40, 4.44, 4.45, 4.71a, Diagnostic Code 
5202 (1998).

2.  An effective date of award of service connection for a 
right shoulder disorder, post operative status, prior to May 
2, 1996, is not warranted.  38 U.S.C.A. § 5110 (a),(b)(1) 
(West 1991); 38 C.F.R. §§ 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Evaluation of a Right Shoulder Disorder, 
Post Operative Status

1.  a.  Factual Background

Service medical records show that the veteran dislocated his 
shoulder in December 1973, and that a shoulder condition 
developed and progressed such that he eventually suffered 
from continuous pain and recurrent dislocation of the 
shoulder, with intermittent treatment for the shoulder 
condition thereafter.  The veteran was hospitalized in 
service from February 1975 to June 1975 for treatment of the 
shoulder, with the veteran then reporting that the shoulder 
had dislocated approximately 100 times since the first 
occurrence, with increasingly less trauma required to cause 
dislocation.  During the hospitalization a modified right 
Bristow procedure with a one inch screw was performed on the 
right shoulder.  The arm was immobilized for six weeks after 
surgery, with a course of physical therapy thereafter.  The 
reporting orthopedist found that the veteran had full, 
painless range of motion of the shoulder except for 30 
degrees of external rotation at the time of hospital 
discharge.  The veteran was discharged from hospitalization 
with the understanding that he was not to perform extremely 
heavy labor requiring use of the right shoulder.  

In April 1996 the veteran underwent a general physical 
examination at a Naval facility.  The examiner commented that 
the right shoulder was frozen, with external rotation limited 
to 30 degrees, adduction limited to 80 degrees, and inability 
to raise the arm over the head.  The examiner noted that 
there was normal strength in the right arm and forearm.  

At a November 1996 VA examination for compensation purposes, 
the veteran's history was noted of injury to the right 
shoulder in service with recurrent dislocations thereafter, 
with surgical repair and restricted range of motion and a 
restriction against overhead work since that time.  The 
veteran reported currently working as a warehouseman for the 
Navy.  Objectively, a six centimeter scar was noted over the 
right shoulder.  Musculature was good and nearly symmetrical 
right to left.  Muscle strength in the upper extremities was 
5/5 bilaterally, except limited by the limited range of 
motion of the right shoulder.  There was no pain on palpation 
of the subacromial area, the bicipital groove, the 
acromioclavicular joint, or the insertion of the SIT muscles.  
There was crepitus in the shoulder with passive movement of 
the shoulder through its limited range of motion.  Range of 
motion was to 90 degrees flexion and 70 degrees abduction 
before scapular rotation with motion.  Adduction was barely 
to touching the opposite shoulder.  External rotation was to 
10 degrees and internal rotation was to 70 to 80 degrees.  
The examiner diagnosed status post multiple dislocations with 
surgical repair, with reduced range of motion and reduced 
strength.

In a February 1997 VA Form 9, the veteran informed that in 
the past five to ten years small activities such as tooth 
brushing and combing his hair have increasingly caused pain 
in the shoulder.  He added that seasonal or climate changes 
also sometimes affected his shoulder.  He stated that the 
examiner who examined his shoulder at the Philadelphia Naval 
Center in April 1996 informed him that he had no strength in 
his forearm due to the operation he had undergone on his 
right shoulder in service.  The veteran stated that he was 
right handed.  

 At an October 1998 VA examination for compensation purposes, 
the veteran complained of recurrent pain in the right 
shoulder, including during inclement weather.  He also 
reported inability to sleep on the right side, and pain while 
playing sports.  The examiner noted the veteran's history of 
injury to the shoulder in service while playing basketball, 
with recurrent dislocations thereafter, corrected with an 
operation to prevent recurrence of the dislocations.  
Objectively, there was slight atrophy around the right 
shoulder, particularly in the elbow region.  There was an 
approximately 11 inch scar in front of the shoulder, but the 
scar was without tenderness, swelling, redness, or increased 
heat.  Active and passive range of motion of the shoulder was 
to 100 degrees forward flexion, 100 degrees abduction, 30 
degrees backward extension, 70 degrees internal rotation, and 
0 degrees external rotation.  X-rays showed status post 
surgical repair for dislocation with severe osteoarthritic 
changes of the glenohumeral joint and osteoarthritis also of 
the acromioclavicular joint.  The examiner diagnosed status 
post surgical repair of the right shoulder with severe 
osteoarthritis of the glenohumeral joint and 
acromioclavicular joint.  

The October 1998 VA X-ray examination report assessed severe 
glenohumeral joint osteoarthritis with extensive productive 
bony changes; deformity of the humeral head, most likely 
traumatic in origin; and acromioclavicular joint 
osteoarthritis.  The glenohumeral joint was noted to exhibit 
degenerative changes including severe joint space narrowing 
with subchondral cyst, sclerosis and osteophyte formation; 
and bony changes at the superior and inferior aspects of the 
glenoid and the medial aspect of the humeral head. 

At an April 1999 Travel Board hearing, the veteran testified 
that he was separated from service approximately four months 
early because he was found unfit for further duty due to his 
right shoulder following a modified Bristow procedure 
performed on the shoulder.  He testified that that the 
procedure was done because he had recurrent dislocations of 
the shoulder.  He testified that after the operation he had 
no further dislocations.  However, he testified that 
currently he could only lift the arm to approximately 
shoulder level, and could not throw a basketball or a 
football.  He testified that he was able to perform his 
current work as a shop steward despite his disability.  He 
testified that he had been informed that his shoulder was 
frozen, so that when he lifted his arm the clavicle and 
scapula lifted together with the shoulder.  He testified that 
he usually had to sleep on his left side because he could not 
sleep on his stomach due to shoulder discomfort.  He added 
that his shoulder tended to throb and ache in damp weather.  
He testified that his right shoulder had grown worse since 
his separation from service in June 1975.  However, he 
testified that he did not take any medication for the 
shoulder.  He also testified, in effect, that he had received 
a physical at the Philadelphia Naval Hospital for his work, 
and the physician had told him that his shoulder was frozen 
at 30 or 40 degrees range of motion.  He testified that he 
had a high school education and approximately one year of 
college, and that he was currently employed as a materials 
handler in a Naval weapons station.  

1.  b.  Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion, in effect, that his service-connected disability 
is more severe than is reflected in the ratings assigned with 
service connection.  See Proscelle v. Derwinski, 1 Vet.App. 
629 (1992); King v. Brown, 5 Vet.App. 19 (1993).  Once it has 
been determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Where the disability rating to be assigned with service 
connection is appealed, all periods from the effective date 
of service connection must be considered for assignment of an 
appropriate disability rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In the current case, a 20 percent 
rating has been assigned effective from May 2, 1996, the date 
of receipt of the claim for service connection.  

Disability evaluations are determined by application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (1998).  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1998).  
Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through  atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1998).

Osseous abnormalities incident to trauma or disease, such as 
malunion with deformity throwing abnormal stress upon and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data.  The extent 
of deformity should be carefully related to strain on the 
neighboring joints, especially those connected with weight-
bearing.  38 C.F.R. § 4.44 (1998). 

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from  
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle  
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45 
(1998).

While the VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant...."   38 C.F.R. § 4.40; see Hatlestad v. 
Derwinski, 1 Vet.App. 164 (1991).  

Prior to the right shoulder surgery in service, the primary 
disabling manifestation of the right shoulder disorder was 
recurrent dislocation.  Following the inservice surgery, 
recurrent dislocation of the right shoulder was no longer 
present.  The primary post operative manifestations at the 
current time are severe traumatic (post operative) arthritis, 
deformity of the humeral head, and limitation of motion of 
the shoulder.  

While the RO has rated the veteran's right shoulder 
disability under Diagnostic Code 5203 for impairment of the 
clavicle or scapula, the maximum schedular rating under that 
code is 20 percent for dislocation or nonunion with loose 
movement.  The Board does not agree that a rating under that 
Diagnostic Code 5203 adequately addresses the scope or 
severity of the veteran's disability.  

As the veteran's right shoulder disability includes both 
deformity of the humeral head and degeneration of both the 
connected glenohumeral joint and the associated 
acromioclavicular joint, the disability may be rated under 
Diagnostic Code 5202, for impairment of the humerus.  Under 
that code, malunion of the humerus with moderate deformity in 
the major extremity warrants a 20 percent rating; malunion 
with marked deformity in the major extremity warrants a 30 
percent rating.  These humeral head ratings may contemplate 
disability associated with the deformity, such as impaired 
functioning in the shoulder due to associated degeneration of 
the glenohumeral and acromioclavicular joints.

With the multiple degenerative changes and the deformity of 
the humeral head combining to impair functioning of the 
shoulder, more than simple loss of strength and loss of range 
of motion is present in this case.  Accordingly, the Board 
finds that an increased, 30 percent rating is warranted for 
the veteran's right shoulder disorder, post operative status, 
based on malunion of the humerus of the major extremity with 
marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

A schedular rating greater than 30 percent would be warranted 
for fibrous union of the humerus of the major extremity, 
rated 50 percent disabling; nonunion of the humerus (false 
flail joint) of the major extremity, rated 60 percent 
disabling; or loss of the humeral head (flail shoulder) of 
the major joint, rated 80 percent disabling.  Diagnostic Code 
5202.  However, fibrous union of the humerus, nonunion of the 
humerus, or loss of the humeral head have not been shown by 
the medical evidence of record.  

Similarly, the Board does not find that the veteran's 
disability warrants a rating equivalent to limitation of 
motion of the arm to 25 degrees from the side, even when 
considering pain on motion, loss of strength, and 
fatigability pursuant to DeLuca, so as to warrant a 40 
percent rating for the major extremity based on limitation of 
arm motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Accordingly, the Board finds that an higher, 30 percent 
rating, but no more, is warranted for the veteran's right 
shoulder disorder, post operative status, based on traumatic 
deformity of the humerus and interrelated osteoarthritic 
glenohumeral and acromioclavicular joint changes equivalent 
to malunion of the humerus with marked deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  

The Board has reviewed the entire record and finds that the 
30 percent rating assigned by virtue of this decision for a 
right shoulder disorder, post operative status, reflects the 
most disabling this disorder has been since the veteran filed 
his claim for service connection, which is the beginning of 
the appeal period.  Thus, the Board has concluded that staged 
ratings for this disorder are not warranted.  Fenderson v. 
West, 12 Vet. App Vet. App. 119 (1999).

2.  Earlier Effective Date for Service Connection 
for a Right Shoulder, Post Operative Status

The veteran has claimed entitlement to an effective date for 
service connection for his right shoulder disorder, post 
operative status, earlier than the assigned effective date of 
May 2, 1996.  The veteran contends that he is entitled to 
service connection dating from the day following the date of 
separation from service.  As the veteran was separated from 
service on June 2, 1975, he claims entitlement to service 
connection effective from June 3, 1975. 

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (1998).  If a claim for service 
connection is received within one year of separation from 
service and that claim is granted, then the effective date 
for service connection is the day following the date of 
separation from service.  38 U.S.C.A. § 5110 (b)(1); 
38 C.F.R. § 3.400 (1998).  

Here, the veteran's original claim for service connection for 
a right shoulder disorder, post operative status, was 
received on May 2, 1996, and that claim was granted by the RO 
in a December 1996 rating decision, with an May 2, 1996 
effective date for service connection assigned.  That 
original claim for service connection was not received within 
one year of the June 2, 1975, date of separation from 
service, and no prior claim for service connection for a 
right shoulder condition was ever submitted.  These facts are 
not in dispute.  

Accordingly, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400 (1998), the effective date of service connection is 
the May 2, 1996 date of receipt of claim.  

The veteran has put forth no legal basis by which an earlier 
effective date may be assigned in this case, and the Board 
knows of no basis in law to assign an earlier effective date 
in this case. 

Because the facts at issue in this case are not in dispute 
and no legal basis for the claim has been presented, the 
claim for an earlier effective date for service connection 
for a right shoulder disorder, post operative status, must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).


ORDER

1.  For the entire period of service connection beginning 
from the effective date of service connection, a rating of 30 
percent, but no more, is assigned for a right shoulder 
disorder, post operative status, subject to the regulations 
governing monetary awards.

2.  An effective date earlier than May 2, 1996, for service 
connection for a right shoulder disorder, post operative 
status, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

